Case: 18-12726   Date Filed: 05/01/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12726
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00559-MHH-JHE-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTONIO MONTEZ MCCRARY JONES,
aka ANTONIO JONES,
aka ANTHONY MCCARY,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (May 1, 2019)

Before TJOFLAT, MARTIN and NEWSOM Circuit Judges.

PER CURIAM:
                 Case: 18-12726    Date Filed: 05/01/2019   Page: 2 of 2


          The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2